Appellee herein, a levee district in White County, brought a suit on the 21st day of April, 1931, in the chancery court of White County to enforce the collection of delinquent annual benefit tax assessments in the total sum of $1,866.45 for the years of 1923 to 1930, inclusive, against the following described lands owned by T. J. Pryor in said district, to-wit:
West one-half, southeast one-fourth, Sec. 5, Twp. 6, range 5. Southwest one-fourth, sec. 5, Twp. 6, range 5. South one-half, northwest one-fourth, sec. 5, Twp. 6, range 5. Southwest one-fourth, northeast one-fourth, sec. 5, Twp. 6, range 5.
Appellant, to whom T. J. Pryor mortgaged the land, intervened in the suit and specifically pleaded the statute of limitations in defense of the collection of the delinquent taxes:
The trial court ruled that the delinquent assessments were not barred by the statute of limitations and dismissed appellant's intervention for the want of equity, from which is this appeal.
Section 6831 of Crawford  Moses' Digest controls, and by it a lien is created upon the lands within the district for the assessment of benefits until paid.
The decree is therefore affirmed.